DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Information Disclosure Statement
02.	The information disclosure statement (IDS) filed on 11/11/2019 has been considered by the examiner and made of record in the application file.

Drawings
03.	The drawings were received on 03/07/2019.  These drawings are accepted.

Claim Rejections - 35 USC § 102
04.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

05.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



06.	Claims 1 – 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bone et al. (US PGPub 2010/00088317), hereinafter “Bone”.
	Consider claim 1, Bone discloses a method for providing simple and flexible data access, the method comprising:
	receiving, at a data access layer associated with an application running on one or more processors of a computer system, a request for accessing data in a memory of the computer system (paragraphs [0086], [0103], a request is received for accessing data that is stored in a database storage system);
	identifying, at the one or more processors, a pattern of the data of the request (paragraphs [0091], [0093], the pattern of the data request is determined);
	determining, at the one or more processors, whether the data access layer includes a table having a structure of one of key/value pair, sorted set, map, or event that is suitable for accessing the data of the request based on the identified pattern (paragraphs [0025], [0155], [0218], tables are accessed based on the request, such that the structures of the tables can include a certain structure, such as utilizing keys, mappings, or events, whereby the pattern of the data request is satisfied);
	if the data access layer includes a table with suitable structure, using that table for accessing the data of the request (paragraphs [0105], [0113], a table is used to obtain data for the request, so long as the table can easily obtain the data directly);
	if the data access layer does not include a table with suitable structure: generating a table having the structure of one of key/value pair, sorted set, map, or event; and using the generated table for accessing the data of the request (paragraph 
	Consider claim 2, and as applied to claim 1 above, Bone discloses a method comprising:
	presenting an interface through which a user can direct one or more operations to configure the generated table (paragraphs [0089], [0184], a user interface is utilized in order to perform the data request).
	Consider claim 3, and as applied to claim 2 above, Bone discloses a method comprising:
	the interface presented is specific to the identified pattern of data of the request (paragraphs [0089], [0184], the patterns identified are utilized or displayed on the user interface).
	Consider claim 4, and as applied to claim 1 above, Bone discloses a method comprising:
	a table for the structure of a key/value pair comprises a first column for a key and a second column for a value (paragraphs [0108], Table 1, the table used can have columns for keys and associated values).
	Consider claim 5, and as applied to claim 1 above, Bone discloses a method comprising:
	a table for the structure of a sorted set comprises a first column for a set name, a second column for an entry, and a third column for a weight associated with the entry (paragraphs [0104], [0105], the table used can have columns for the data, including sets of data and values for the data sets).
claim 6, and as applied to claim 1 above, Bone discloses a method comprising:
	a table for the structure of a map comprises a column for each key in the map (paragraphs [0150] – [0152], the table used can have columns for the mappings of the data, including keys).
	Consider claim 7, and as applied to claim 1 above, Bone discloses a method comprising:
	a table for the structure of an event comprises a first column for a timestamp and a second column for a payload (Table 1, Table 3, the table used can have columns for time values and associated data values).
	Consider claim 8, and as applied to claim 1 above, Bone discloses a method comprising:
	generating a name for the generated table, wherein the generated name of the table is based upon the structure of the table (paragraph [0114], the tables can have a name, which is based on how the table stores data).
	Consider claim 9, and as applied to claim 1 above, Bone discloses a method comprising:
	the pattern of the data is one of single object, collection of data, and temporal data point (paragraphs [0173], [0174], the pattern for the data includes the data being stored as an object).
	Consider claim 10, Bone discloses a non-transitory machine-readable medium comprising executable code which when executed by one or more processors 
	receiving, at a data access layer associated with an application running on one or more processors of a computer system, a request for accessing data in a memory of the computer system (paragraphs [0086], [0103], a request is received for accessing data that is stored in a database storage system);
	identifying, at the one or more processors, a pattern of the data of the request (paragraphs [0091], [0093], the pattern of the data request is determined);
	determining, at the one or more processors, whether the data access layer includes a table having a structure of one of key/value pair, sorted set, map, or event that is suitable for accessing the data of the request based on the identified pattern (paragraphs [0025], [0155], [0218], tables are accessed based on the request, such that the structures of the tables can include a certain structure, such as utilizing keys, mappings, or events, whereby the pattern of the data request is satisfied);
	if the data access layer includes a table with suitable structure, using that table for accessing the data of the request (paragraphs [0105], [0113], a table is used to obtain data for the request, so long as the table can easily obtain the data directly);
	if the data access layer does not include a table with suitable structure: generating a table having the structure of one of key/value pair, sorted set, map, or event; and using the generated table for accessing the data of the request (paragraph [0175], when it is determined that a table cannot directly respond to a data access request, a new table can be generated for use in obtaining the requested data).
claim 11, and as applied to claim 10 above, Bone discloses a non-transitory machine-readable medium comprising:
	presenting an interface through which a user can direct one or more operations to configure the generated table (paragraphs [0089], [0184], a user interface is utilized in order to perform the data request).
	Consider claim 12, and as applied to claim 11 above, Bone discloses a non-transitory machine-readable medium comprising:
	the interface presented is specific to the identified pattern of data of the request (paragraphs [0089], [0184], the patterns identified are utilized or displayed on the user interface).
	Consider claim 13, and as applied to claim 10 above, Bone discloses a non-transitory machine-readable medium comprising:
	a table for the structure of a key/value pair comprises a first column for a key and a second column for a value (paragraphs [0108], Table 1, the table used can have columns for keys and associated values).
	Consider claim 14, and as applied to claim 10 above, Bone discloses a non-transitory machine-readable medium comprising:
	a table for the structure of a sorted set comprises a first column for a set name, a second column for an entry, and a third column for a weight associated with the entry (paragraphs [0104], [0105], the table used can have columns for the data, including sets of data and values for the data sets).
	Consider claim 15, and as applied to claim 10 above, Bone discloses a non-transitory machine-readable medium comprising:

	Consider claim 16, and as applied to claim 10 above, Bone discloses a non-transitory machine-readable medium comprising:
	a table for the structure of an event comprises a first column for a timestamp and a second column for a payload (Table 1, Table 3, the table used can have columns for time values and associated data values).
	Consider claim 17, and as applied to claim 10 above, Bone discloses a non-transitory machine-readable medium comprising:
	the pattern of the data is one of single object, collection of data, and temporal data point (paragraphs [0173], [0174], the pattern for the data includes the data being stored as an object).
	Consider claim 18, Bone discloses a system for providing simple and flexible data access, the system comprising:
	receive, at a data access layer associated with an application running on one or more processors of a computer system, a request for accessing data in a memory of the computer system (paragraphs [0086], [0103], a request is received for accessing data that is stored in a database storage system);
	identify, at the one or more processors, a pattern of the data of the request (paragraphs [0091], [0093], the pattern of the data request is determined);
	determine, at the one or more processors, whether the data access layer includes a table having a structure of one of key/value pair, sorted set, map, or event 
	if the data access layer includes a table with suitable structure, using that table for accessing the data of the request (paragraphs [0105], [0113], a table is used to obtain data for the request, so long as the table can easily obtain the data directly);
	if the data access layer does not include a table with suitable structure: generating a table having the structure of one of key/value pair, sorted set, map, or event; and using the generated table for accessing the data of the request (paragraph [0175], when it is determined that a table cannot directly respond to a data access request, a new table can be generated for use in obtaining the requested data).
	Consider claim 19, and as applied to claim 18 above, Bone discloses a method comprising:
	presenting an interface through which a user can direct one or more operations to configure the generated table (paragraphs [0089], [0184], a user interface is utilized in order to perform the data request).
	Consider claim 20, and as applied to claim 19 above, Bone discloses a method comprising:
	the interface presented is specific to the identified pattern of data of the request (paragraphs [0089], [0184], the patterns identified are utilized or displayed on the user interface).
claim 21, and as applied to claim 8 above, Bone discloses a method comprising:
	the pattern of the data is one of single object, collection of data, and temporal data point (paragraphs [0173], [0174], the pattern for the data includes the data being stored as an object).

Conclusion
07.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) Kim, Sang-Yeon				US PGPub	2017/0269875
b) Chen, Kai et al.				US Patent	9,785,645
c) Xiao, Wei et al.				US Patent	9,284227
d) Keller, Freidrich				US PGPub	2019/0065573
e) Joshi, Rajiv V. et al.			US PGPub	2012/0290281
f) DeLuca, Lisa Seacat et al.		US PGPub	2014/0067824
g) Lin, WuJuan et al.			US PGPub	2012/0179723

08.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 

Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

09.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

February 27, 2021